internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-130060-02 date date legend parent acquiring target business y m percent n percent date state a state a act plr-130060-02 dear this letter responds to your letter dated date which requests rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in subsequent letters dated august september and date the material information submitted for consideration is summarized below summary of facts parent a state a corporation is the common parent of a consolidated_group parent is engaged through its subsidiaries in business y parent wholly owns acquiring a state a corporation and parent and acquiring collectively own all of the single class of voting common_stock of target which is also a state a corporation engaged in business y parent and acquiring own respectively m and n percent of the stock of target which they acquired on date through a taxable reverse subsidiary cash_merger the cash_merger prior to date target’s stock was publicly traded for valid business reasons the following transaction is proposed i parent will contribute its m percent interest in target to acquiring in exchange for additional shares of acquiring voting_stock ii target will file a certificate of conversion and certificate of formation with the secretary of state of state a and convert from a state a corporation to a state a single member limited_liability_company the conversion will occur pursuant to state a act representations the following representations have been made in connection with the proposed transaction a b the fair_market_value of the acquiring stock received by parent will be approximately equal to the fair_market_value of the target stock surrendered by parent in the exchange there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in plr-130060-02 the transaction either directly or through any transaction agreement or arrangement with any other person c d e f g h i during the five-year period ending on the date of the transaction with the exception of the cash_merger i neither acquiring nor target nor any person related as defined in sec_1_368-1 to acquiring or target will have acquired target stock with consideration other than acquiring stock and ii no distributions will have been made with respect to target stock other than ordinary regular dividend distributions either directly or through any transaction agreement or arrangement with any other person acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction parent will be in control of acquiring within the meaning of sec_368 of the internal_revenue_code acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business the total adjusted bases and the fair_market_value of the assets of target transferred to acquiring will each equal or exceed the sum of the liabilities assumed by acquiring as determined under sec_357 the liabilities of target assumed as determined under sec_357 by acquiring were incurred by target in the ordinary course of its business and are associated with the assets transferred following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in a business at the time of the transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect parent’s acquisition or retention of control of acquiring as defined in sec_368 j acquiring target and parent will each pay their respective expenses if any incurred in connection with the transaction plr-130060-02 k l there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations as set forth above we hold as follows for federal_income_tax purposes the transaction will be treated as i a transfer by target of all of its assets directly to acquiring in exchange for acquiring stock and the assumption by acquiring of the target liabilities and ii the distribution of acquiring stock in complete_liquidation of target the transfer by target of all of its assets in exchange for acquiring stock and the assumption by acquiring of the target liabilities followed by the distribution of acquiring stock in complete_liquidation of target will be a reorganization within the meaning of sec_368 acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of all of its assets to acquiring in deemed exchange for acquiring stock and the assumption by acquiring of the target liabilities sec_361 sec_357 and sec_1_1502-80 no gain_or_loss will be recognized by target on the deemed transfer of acquiring stock sec_361 no gain_or_loss will be recognized by acquiring upon the receipt of the assets of target in deemed exchange for acquiring stock sec_1032 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transfer sec_362 the holding_period of the assets of target in the hands of acquiring will include the period during which those assets were held by target sec_1223 plr-130060-02 no gain_or_loss will be recognized by parent upon the receipt of the acquiring stock in exchange for its target stock sec_354 the basis of the shares of acquiring stock received by parent will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by parent will include the period during which parent held the target stock surrendered in the exchange therefor pursuant to sec_1223 provided the target stock is held as a capital_asset on the date of the transaction except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction the rulings contained in this letter are predicated on the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification fo the factual information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely _________________________ michael j wilder senior technical reviewer branch office of associate chief_counsel corporate
